Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/711,233 filed on 04/01/2022.
            Claims 1-6 are pending in the application.
Priority
3.    Acknowledgment is made of Applicant's claim for domestic priority to Application which is a CON of 16/731,317 12/31/2019 PAT 11301425 which is a CON of 14/551,929 11/24/2014 PAT 10545918 and which claims benefit of 61/907,578 11/22/2013.

Information Disclosure Statement
4.         The information disclosure statement (IDS) submitted on 04/01/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
          Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
    Claims 1-6 of present Application No. 17/711,233 (hereinafter as “233 claim”) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-12 of U.S. Patent No. 10545918 (US Application no. 14/551,929, hereinafter as “929” claim).
   Although the claims at issue are not identical, they are not patentably distinct from each other because  the claims of the instant application are merely obvious variations of the claims in the patent 14/551,929 as outlined in the table below:
233 Claim 1
929 claim 1
Claim 1: A computer-implemented method for semantic data compression and transmission, comprising: 

receiving, at a first computer, a query from a second computer to transmit a plurality of artifacts to the second computer over a network; 



queuing, at the first computer, a plurality of artifacts in response to the received query; 












compressing, at the first computer, the plurality of queued artifacts based on one or more network decision variables, 
wherein the compressing comprises: 
prioritizing, at the first computer, the queued artifacts, 
 








 determining, at the first computer, a first set of artifacts in the set of queued artifacts to transmit and a second set of artifacts in the set of queued artifacts to only send links, wherein the set of queued artifacts comprises the first and second set of artifacts, 










and replacing, at the first computer, unnecessary content in the set of queued artifacts with one or more identifiers; 






calculating, at the first computer, an optimum batch size of the compressed queued artifacts; 

batching, at the first computer, the compressed queued artifacts into one or more batches based on the calculating; 


and transmitting, by the first computer, the one or more batches over the network to the second computer.
Claim1: A computer-implemented method for semantic data compression and transmission, comprising: 

receiving, at a first computer, a query from a second computer to transmit a plurality of artifacts to the second computer over a network, 
wherein the plurality of artifacts are from a corpus of documents; 

queuing, at the first computer, the plurality of artifacts in response to the received query, 
wherein the plurality of artifacts are semantically related; 
performing packet compression, at the first computer, on the plurality of queued artifacts, wherein packet compression comprises discarding artifacts determined to have been previously transmitted to the second computer; performing semantic 



compression, at the first computer, on the plurality of queued artifacts based on one or more network decision variables, 
wherein the semantic compression comprises: prioritizing, at the first computer, the plurality of queued artifacts, 
wherein prioritizing includes assigning a priority to each artifact based on network analytics and including the one or more network decision variables, wherein the network analytics are based on the entire corpus of documents, 



determining, at the first computer, for each of the plurality of prioritized queued artifacts, whether to send the artifact or only a link to the artifact based on the priority assigned to the artifact, based on a size of the artifact and available bandwidth, the determining resulting in a first set of artifacts in the plurality of queued artifacts to transmit and a second set of artifacts in the plurality of queued artifacts to only send links, 






and replacing, at the first computer, unnecessary content in the first set of prioritized queued artifacts with one or more identifiers, 
wherein replacing is based on the frequency of the content across the entire corpus of documents, and wherein replacing reduces a size of the plurality of artifacts during transfer; 

calculating, at the first computer, an optimum batch size of the compressed queued artifacts; 

batching, at the first computer, the compressed queued artifacts into one or more batches based on the calculating; 


and transmitting, by the first computer, the one or more batches over the network to the second computer.


    ‘233 Claim 1 is merely a broader version of ‘929 claim 1. ‘929 claim 1 recites the similar limitations in ‘233 claim 1. It would have been obvious to broaden ‘929 claim 1 because omitting the limitation is obvious variation. However, 929 Claim 1 further recites “wherein the plurality of artifacts are from a corpus of documents; wherein the plurality of artifacts are semantically related; performing packet compression, at the first computer, on the plurality of queued artifacts, wherein packet compression comprises discarding artifacts determined to have been previously transmitted to the second computer; performing semantic compression, wherein prioritizing includes assigning a priority to each artifact based on network analytics and including the one or more network decision variables, wherein the network analytics are based on the entire corpus of documents, determining, at the first computer, for each of the plurality of prioritized queued artifacts, based on the priority assigned to the artifact, based on a size of the artifact and available bandwidth, wherein replacing is based on the frequency of the content across the entire corpus of documents, and wherein replacing reduces a size of the plurality of artifacts during transfer; which are not recited in ‘233 claim 1. Thus, it would have been obvious to broaden ‘929 patent claim 1 because omitting the limitation is obvious variation.    
     Similar remarks apply to ‘233 Independent claim 4 which correspond in functionality to ‘929 patent claim 10.
    Instant Application ‘233 claims 2-3 recite substantially the same limitation as the patented ‘929 claims 2-3 of US Patent no. 10545918, therefore the application ‘233 claims 2-3 are anticipated by the patented ‘929 claims 2-3.
   Instant Application ‘233 claims 5-6 recite substantially the same limitation as the patented ‘929 claims 11-12 of US Patent no. 10545918, therefore the application ‘233 claims 5-6 are anticipated by the patented ‘929 claims 11-12.

     Claims 1-6 of present Application No. 17/711,233 (hereinafter as “233 claim”) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 10 and 12-13 of U.S. Patent No. 11301425 (US Application no. 16/731,317, hereinafter as “317” claim). 

233 Claim 1
317 Claim 1
Claim 1: A computer-implemented method for semantic data compression and transmission, comprising: 

receiving, at a first computer, a query from a second computer to transmit a plurality of artifacts to the second computer over a network; 



queuing, at the first computer, a plurality of artifacts in response to the received query; 


compressing, at the first computer, the plurality of queued artifacts based on one or more network decision variables, wherein the compressing comprises: 
prioritizing, at the first computer, the queued artifacts, 
  determining, at the first computer, a first set of artifacts in the set of queued artifacts to transmit and a second set of artifacts in the set of queued artifacts to only send links, wherein the set of queued artifacts comprises the first and second set of artifacts, 










and replacing, at the first computer, unnecessary content in the set of queued artifacts with one or more identifiers; 
calculating, at the first computer, an optimum batch size of the compressed queued artifacts; 

batching, at the first computer, the compressed queued artifacts into one or more batches based on the calculating; 


and transmitting, by the first computer, the one or more batches over the network to the second computer.
Claim 1: A computer-implemented method for semantic compression and transmission of data, comprising: 


receiving, at a first computer, a query from a second computer to transmit a plurality of artifacts to the second computer over a network, 
wherein the plurality of artifacts are from a corpus of documents; 

queuing, at the first computer, the plurality of artifacts in response to the received query; 


performing semantic compression, at the first computer, on the plurality of queued artifacts,
 wherein the semantic compression comprises: 

determining, at the first computer, for each of the plurality of queued artifacts, to send one of: an artifact, and only a hyperlink to the artifact based on semantic relatedness of queued artifacts to other queued artifacts, the determining resulting in a first set of artifacts to send, and a second set of artifacts to only send links, 
wherein a similarity score of queued artifacts to other queued artifacts is calculated, wherein queued artifacts having a similarity score greater than a predetermined value are assigned to the first set of artifacts, and wherein queued artifacts having a similarity score less than the predetermined value are assigned to the second set of artifacts, 



and calculating, at the first computer, an optimum batch size of the semantically compressed queued artifacts; 
batching, at the first computer, the compressed queued artifacts into one or more batches based on the calculating; 


and transmitting, by the first computer, the one or more batches over the network to the second computer.


      ‘233 Claim 1 is merely a broader version of ‘317 claim 1. ‘233 claim 1 recites the similar limitations in ‘317 claim 1. It would have been obvious to broaden ‘317 claim 1 because omitting the limitation is obvious variation. However, 317 Claim 1 further recites “wherein the plurality of artifacts are from a corpus of documents; performing semantic compression, wherein the semantic compression comprises: determining, at the first computer, for each of the plurality of queued artifacts, to send one of: an artifact, and only a hyperlink to the artifact based on semantic relatedness of queued artifacts to other queued artifacts, wherein a similarity score of queued artifacts to other queued artifacts is calculated, wherein queued artifacts having a similarity score greater than a predetermined value are assigned to the first set of artifacts, and wherein queued artifacts having a similarity score less than the predetermined value are assigned to the second set of artifacts” which are not recited in ‘233 claim 1. Thus, it would have been obvious to broaden ‘317 patent claim 1 because omitting the limitation is obvious variation.    
     Similar remarks apply to ‘233 Independent claim 4 which correspond in functionality to ‘317 patent claim 10.
    Instant Application ‘233 claims 2-3 recites “network decision variables” is anticipated by “network analytics” of the patented ‘317 claims 3-4, therefore the application ‘233 claims 2-3 are anticipated by patented ‘317 claims 3-4.   
        Instant Application ‘233 claims 5-6 recites “network decision variables” is anticipated by “network analytics” of the patented ‘317 claims 12-13, therefore the application ‘233 claims 5-6 are anticipated by patented ‘317 claims 12-13.    

Claim Rejections - 35 USC § 112
6.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


          Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 1 and 4  recite limitations “receiving, at a first computer, a query from a second computer to transmit a plurality of artifacts to the second computer over a network; queuing, at the first computer, a plurality of artifacts in response to the received query”. 
    It is unclear whether the later recitation of “a plurality of artifacts” refers to the previous instant of “a plurality of artifacts” that are to be transmitted, clarification is requested. 
   Claims 1 and 4  recite limitation “ determining, at the first computer, a first set of artifacts in the set of queued artifacts to transmit …..”. There is a lack of antecedent basis for “the set of queued artifacts”, correction is requested.

   Regarding claims 2-3 and 5-6, these claims fail to cure the deficiencies of their parent claim(s) and, therefore, inherit the rejections.     


Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.       Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mukerjee et al. (US 2011/0264997 A1); in view of Ramer et al. (US 2011/0258049 A1); and further in view of Crochet et al. (US 2011/0271232 A1).        
        Regarding claim 1, Mukerjee teaches a computer-implemented method for semantic data compression and transmission ([paragraph 0026, 0041, 0063] describe search engine may be deployed in a cloud-based computing platform (first computer) for data compressing technique and configured to respond to search query requests from server (second computer) in the cloud environment based upon semantic techniques), comprising: 
       receiving, at a first computer, a query from a second computer to transmit a plurality of artifacts to the second computer over a network ([0014-0015, 0039, 0068-0069] describe search query includes various items such as word processing documents, scanned documents, presentation documents, spreadsheets, and other documents, web pages (plurality of artifacts) are related to corpus of document [paragraph 0026, 0041, 0063] describe receive search query for the collection of documents at the cloud-based computing platform (first computer) from the server(second computer)  in the cloud environment over a network and respond back documents to the server (second computer));   
        queuing, at the first computer, a plurality of artifacts in response to the received query ([paragraph 0011, 0039, 0058] describe queue the documents such as a word processing document, a slide presentation (the plurality of artifacts) for analysis
based upon search filters received at the cloud-based computing platform (first computer) from the server (second computer));
       compressing, at the first computer, the plurality of queued artifacts based on one or more network decision variables ([paragraph 0014-0017, 0033, 0041, 0075, 0111] describe perform compressing the items based upon network analysis (e.g. network decision variable) which includes various items such as word processing documents, scanned documents, presentation documents, spreadsheets, and other documents, web pages (plurality of artifacts) in a database of the cloud-based computing platform (the first computer)),
         Mukerjee fails to teach wherein the compressing comprises: prioritizing, at the first computer, the queued artifacts, determining, at the first computer, a first set of artifacts in the set of queued artifacts to transmit and a second set of artifacts in the set of queued artifacts to only send links, wherein the set of queued artifacts comprises the first and second set of artifacts, and replacing, at the first computer, unnecessary content in the set of queued artifacts with one or more identifiers; calculating, at the first computer, an optimum batch size of the compressed queued artifacts; batching, at the first computer, the compressed queued artifacts into one or more batches based on the calculating; and transmitting, by the first computer, the one or more batches over the network to the second computer.
      However, Ramer teaches wherein the compression comprises ([paragraph 0338-0339, 0351] describes semantic compression):
      prioritizing, at the first computer, the queued artifacts ([paragraph 0335, 1518, 1539] describes performing network analytics procedure on web pages (artifacts) from queue (e.g. plurality of queued artifacts) and prioritizing web pages (artifacts) from queue (e.g. plurality of queued artifacts)), 
      determining, at the first computer, a first set of artifacts in the set of queued artifacts to transmit and a second set of artifacts in the set of queued artifacts to only send links, wherein the set of queued artifacts comprises the first and second set of artifacts 
([paragraph 0320-0321, 0328, 0427, 0528] describes determining at the mobile communication search host facility (e.g. first computer) whether to send information regarding web pages (artifacts) from queue or a URL link to the web pages from queue 
[paragraph 0150-0153, 0320-0321, 0328] describe determining at the mobile communication search host facility (e.g. first computer) include what search result of web pages (first set of artifacts) from queue is to send to mobile user and send only  URL links information to the search results of another web pages (second set of artifacts) from queue to mobile user based on search query results), 
    replacing, at the first computer, unnecessary content in the set of queued artifacts with one or more identifiers ([0309-0310] describe search algorithms may be applied in an algorithmic review of mobile content text to determine relevance of the text, content may be segregated such that the search facility may take contextual queues based on where the user enters the search experience and replace inappropriate content with a specific identifier. For example, this identifier may be a name; a URL; a URI; a DOI; a permalink; a unique identifier; a globally unique identifier; a persistent identifier; and the like);
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mukerjee to include wherein the compressing comprises: prioritizing, at the first computer, the queued artifacts, determining, at the first computer, a first set of artifacts in the set of queued artifacts to transmit and a second set of artifacts in the set of queued artifacts to only send links, wherein the set of queued artifacts comprises the first and second set of artifacts and replacing, at the first computer, unnecessary content in the set of queued artifacts with one or more identifiers as taught by Ramer. One of ordinary skill in the art would be motivated to utilize the teachings of Mukerjee in the Ramer system in order to provide selection and presentation of mobile content ([paragraph 0002] in Ramer).
       Mukerjee and Ramer fails to teach calculating, at the first computer, an optimum batch size of the compressed queued artifacts; batching, at the first computer, the compressed queued artifacts into one or more batches based on the calculating; and transmitting, by the first computer, the one or more batches over the network to the second computer.
       However, Crochet teaches calculating, at the first computer, an optimum batch size of the semantically compressed queued artifacts ([paragraph 0086, 0097, 0180-0181] describe compute the most relevant documents (e.g. optimum batch size) to the query of semantically combined (compressed) artifacts or documents in the sequence (queued)),
       batching, at the first computer, the compressed queued artifacts into one or more batches based on the calculating; and transmitting, by the first computer, the one or more batches over the network to the second computer ([paragraph  0075, 0195-0196, 0203-0206] describe for each document or artifact (batching), the semantic pairs that it contains based on the sentence detection and named entity data at computational engine (e.g. first computer) and a set of results (batches) is provided (e.g. transmitting one or more batches) to the user computer (e.g. second computer) in order of relevance).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mukerjee/Ramer to include calculating an optimum batch size of the compressed queued artifacts and batching the compressed queued artifacts into one or more batches based on the calculating and transmitting the one or more batches over the network to the second computer as taught by Crochet. One of ordinary skill in the art would be motivated to utilize the teachings of Mukerjee/Ramer in the Crochet system in order to provide accurate and contextually relevant search results ([paragraph 0006] in Crochet).

        Regarding Claim 2, the combination of Mukerjee, Ramer and Crochet teaches the combination of Ramer, Cormack and Crochet teaches the computer-implemented method, wherein the network decision variables are based on at least one of relationships between textual elements in an artifact and relationships between artifacts (Crochet: [paragraph 0012-0017, 0091] describe analysis based upon relationship between documents and relationships between artifacts).     
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mukerjee/Ramer to include wherein the network decision variables are based on at least one of relationships between textual elements in an artifact and relationships between artifacts as taught by Crochet. One of ordinary skill in the art would be motivated to utilize the teachings of Mukerjee/Ramer in the Crochet system in order to allow the user to fetch more documents like this one by using a semantic similarity score ([paragraph 0005] in Crochet).

    Regarding Claim 3, the combination of Mukerjee, Ramer and Crochet teaches the computer-implemented method, wherein the network decision variables comprise one or more of: phrase index algorithm, cluster optimization, network analysis, geographic information system coordinate based tiling, geographic information system place name index, geographic information system shape file optimization, relationship driven optimization, automated National Imagery Transmission Format chipping, key length value video correlation, and query based machine learning optimization (Ramer: [0131, 0343, 0362, 0522] describe decision variable based on query analysis, semantic analysis algorithm (network analysis), optimization algorithm (cluster optimization)).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mukerjee to include wherein the network decision variables comprise one or more of: phrase index algorithm, cluster optimization, network analysis, geographic information system coordinate based tiling, geographic information system place name index, geographic information system shape file optimization, relationship driven optimization, automated National Imagery Transmission Format chipping, key length value video correlation, and query based machine learning optimization as taught by Ramer. One of ordinary skill in the art would be motivated to utilize the teachings of Mukerjee in the Ramer system in order to provide selection and presentation of mobile content ([paragraph 0002] in Ramer).
     
      Regarding claim 4, this claim contain limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 4  a cloud transfer service system for semantic data compression and transmission, comprising: a processor; a network interface coupled to the processor, wherein the network interface is communicatively coupled to a network; a data storage system; and a non-transitory memory coupled to the processor storing computer readable program instructions, wherein the computer readable program constructions configure the processor to perform the steps of: In the combination, Mukerjee teaches the computer readable program constructions configure the processor to perform the steps of (Mukerjee: [paragraph 0037] describe the processor configured to perform various instructions) and Crochet teaches a cloud transfer service system for semantic compression and transmission of data, the system comprising: one or more processors; a network interface coupled to the one or more processors, wherein the network interface is communicatively coupled to a network; one or more computer readable storage media; and computer readable program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (Crochet: [paragraph 0076, 0106, 0204] describe a cloud system for search comprising a processor, an interface coupled to network, a data storage system and memory),       
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mukerjee/Ramer to include A cloud transfer service system for semantic compression and transmission of data, the system comprising: one or more processors; a network interface coupled to the one or more processors as taught by Crochet. One of ordinary skill in the art would be motivated to utilize the teachings of Mukerjee/Ramer in the Crochet system in order to provide a large scale computing architectures such as a grid or cloud environment ([paragraph 0076] in Crochet).

     Regarding claims 5-6, these claims contain limitations found within that of claims 
2-3 and the same rationale to rejections are used.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Omoigui et al., US 2010/0070448 A1, a first server and a second server component that hosts semantic and other knowledge for use to provide context and time-sensitive semantic information retrieval services to clients
-    Chang et al., US 2005/0004943 A1, accurate relevancy scoring function is achieved using a lexicon based on anchor texts of extracted hyperlinks of web documents.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459